DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 5-6, 8, 10-12, and 14 have been amended.  Claims 1-14 are pending in the instant application.

Priority
This application is a U.S. national phase application filed under 35 U.S.C. § 371 of
International Application No. PCT/JP2017/012610, filed March 28, 2017, designating the
United States, which claims priority from Japanese Patent Application No. 2016-065279, filed
March 29, 2016.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 12/04/2018, 03/24/2021, and 04/29/2021, have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Claim Status
Claims 1-14 are under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2009/0205370 (“the `370 publication”) to Costa et al.

Applicants’ claim 1 is drawn to an aerogel composite powder comprising an aerogel component and a silica particle.

Example 3 of the `370 publication discloses a method of preparing an aerogel composite powder comprising an aerogel component and a silica particle by reacting colloidal dispersion (Aerosil EG50) with tetraethylorthosilicate (TEOS) in the presence of acidic catalyst HCl solution wherein the molar ratio of Silica/TEOS is 3.85, see [0235].  The Example 3 discloses a dry gel, called aerogel, is obtained, see [0240].  Example 4 of the `370 publication discloses the same type of the aerogel as the Example except the molar ratio Silica/TEOS is 4.95, see [0243].  Therefore, the `370 publication anticipates claim 1.

In terms of claim 2, the `370 publication teaches the aerogel composite powders have various pore diameters, see table 1, [0252].  Therefore, the aerogel composite powders of the `370 publication has a pore.   
In terms of claim 3, the `370 publication teaches the aerogel composite powders made from colloidal dispersion (Aerosil EG50), wherein Aerosil EG50 is a silica particle with a three-dimensional network skeleton.
In terms of claim 4, the `370 publication teaches the aerogel composite powders made from colloidal dispersion (Aerosil EG50) and tetraethylorthosilicate (TEOS), wherein TEOS 
In terms of claim 5, Examples 3 and 4 of the `370 publication disclose the aerogel composite powders made from colloidal dispersion (Aerosil EG50) and tetraethylorthosilicate (TEOS) in the presence of acidic hydrolysis catalyst HCl following by gelation in the presence of a solution of ammonium hydroxide, see [0236, and 0244].
In terms of claim 11 wherein a shape of the silica particle is spherical, Examples 3 and 4 of the `370 publication teaches the aerogel composite powders made from colloidal dispersion (Aerosil EG50), wherein Aerosil EG50 in colloidal dispersion is spherical, see “Colloidal Silica” in Wikipedia. 
In terms of claim 12 wherein the silica particle is an amorphous silica particle, Examples 3 and 4 of the `370 publication teaches the aerogel composite powders made from colloidal dispersion (Aerosil EG50), wherein Aerosil EG50 is a type of fume silica,  does not seem to have a crystal structure.  Therefore, Aerosil EG50 is an amorphous silica particle. 
In terms of claim 13 wherein the wherein the amorphous silica particle is at least one selected from the group consisting of a fused silica particle, a fumed silica particle, and a colloidal silica particle, Examples 3 and 4 of the `370 publication teaches the aerogel composite powders made from colloidal dispersion (Aerosil EG50), wherein Aerosil EG50 is a type of fume silica.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the `370 publication in view of U.S. Patent No. 6,103,209 (“the `209 patent”) to Balducci et al. 

Example 3 of the `370 publication discloses a method of preparing an aerogel composite powder comprising an aerogel component and a silica particle by reacting colloidal dispersion (Aerosil EG50) with tetraethylorthosilicate (TEOS) at the molar ratio Silica/TEOS is 3.85, see [0235]. The Example 3 discloses a dry gel, called aerogel, is obtained, see [0240].  Example 4 of the `370 publication discloses the same type of the aerogel as the Example except the molar ratio Silica/TEOS is 4.95, see [0243].  In addition, the `370 publication discloses additional silicon alkoxides used for preparing the aerogel component include tetramethylsilicate (TMOS), methyltriethylorthosilicate (MTEOS), etc., [0126].   The `370 publication further discloses that polysiloxane of poly(diethoxysiloxane) 
    PNG
    media_image1.png
    378
    210
    media_image1.png
    Greyscale
, can be used, [0127].   The `370 publication also discloses the average size of the primary particles at range of 7 to 40 nm, see TABLE 1 [0067].  

The `209 patent discloses a process for preparing porous spherical silica particles substantially consisting in emulsifying an acidic silica sol in a dispersing media, gelifying the microdrops of the sol in the emulsified state and submitting the resulting gel to thermal treatment in the presence of the emulsifier liquid and of sol gelation base, see Abstract.  Example 16 teaches a method of preparing porous spherical silica particles by reacting fumed silica dispersion with a silica-sol of TEOS in the presence of acidic hydrolysis catalyst HCl.  The resulting spherical aerogel particles have diameter 31 um.   Example 17 teaches a method of preparing porous spherical silica particles having diameter 500 um.  Example 18 teaches a method of preparing porous spherical silica particles having diameter 26 um.

The difference between instant claim 6 and Example 3 of the `370 publication is that the example does not teach the aerogel further comprising polysiloxane compound having a hydrolysable functional group or a condensable functional group.   
However, the same prior art the `370 publication teaches that Dynasil 40, a polysiloxane of poly(diethoxysiloxane) 
    PNG
    media_image1.png
    378
    210
    media_image1.png
    Greyscale
, can be presence in the aerogel composite powder, [0127].


In terms of claim 14 wherein an average particle diameter D50 is 1 to 1000 μm, the `209 patent teaches the porous spherical silica particles having diameter of 31 μm (Example 16); 500 μm (Example 17); and 26 μm (Example 18).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);   In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,995,184 (“the `184 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-14 and claims 1-10 of the `184 patent are drawn to an aerogel composite powder comprising an aerogel component of formula (B) 
    PNG
    media_image2.png
    91
    235
    media_image2.png
    Greyscale
and a silica particle; or an aerogel component of formula (3) 
    PNG
    media_image3.png
    109
    253
    media_image3.png
    Greyscale
 and a silica particle.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10,590,001 (“the `001 patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicants’ claims 1-14 and claims 1-17 of the `001 patent are drawn to an aerogel composite powder comprising an aerogel component and a silica particle.

Conclusions
Claims 1-14 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731